Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with “Keith C Vick” (Reg. No.: 70055) on 03/22/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A SDN-based method for mirroring packets and a SDN controller is coupled to an upper layer application and at least one data switching exchange respectively, the method comprising:
a) sending, by the upper layer application, a mirroring instruction to the SDN controller through a first northbound interface of the SDN controller; 
b) generating, by the SDN controller based on the mirroring instruction and a first flow table sent by a first data switching exchange, a second flow table; wherein the first data switching exchange is configured to initiate transmission of the packets, the first 
c) extracting, by a second data switching exchange, the packets from the second flow table, and mirroring the packets to a designated node based on the action command;
wherein the first and second flow tables adopt an OpenFlow protocol; and
wherein each of the first and second flow tables includes at least a match field item and an action set item, wherein the match field item is used to match the packets, and the action set item includes at least one action command for controlling the actions of the data switching exchanges.

Claim 2. (Canceled).

Claim 3. (Canceled).

Claim 4. (Original) the method of claim 1, wherein the first northbound interface is programmed by the user.

Claim 5. (Currently Amended) The method of claim 1, further comprising: monitoring and managing, by a monitoring system according to the packets received by the designated node, network traffic.


an upper layer application control unit, configured to send a mirroring instruction to a SDN controller through a first northbound interface of the SDN controller; 
the SDN controller, configured to generate a second flow table based on the mirroring instruction and a first flow table sent by the first data switching exchange; wherein the first data switching exchange is configured to initiate transmission of the packets, the first flow table encapsulates the packets, the second flow table includes at least an action command corresponding to the mirroring instruction, and wherein the second data switching exchange is configured to extract the packets from the second flow table and mirror the packets to a designated node based on the action command;
wherein the first and second flow tables adopt an OpenFlow protocol; 
wherein each of the first and second flow tables includes at least a match field item and an action set item, wherein the match field item is used to match the packets, and the action set item includes at least one action command for controlling the actions of the data switching exchanges and
a monitoring and management unit, configured to monitor and manage the network traffic according to the packets received by the designated node.

7. (Original) The system according to claim 6, wherein the system is deployed as a distributed system.
Allowable Subject Matter
Claims 1 and 4-7 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks filed on 10/19/2020 along with the interview held on 03/22/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moyer et al. (Pub. No.: US 2017/0048312 A1) is one of the most pertinent art in the field of invention and discloses, a system environment 100 that supports SDN-based mirroring of traffic flows for in-band network analytics according to an embodiment. As shown, system environment 100 includes a network device 102 that is responsible for forwarding live data plane (i.e., user) traffic within a network 104. In other words, network device 102 is an in-band device that is configured to perform normal IPv4/IPv6/MPLS packet forwarding in network 104.
Chua et al. (Patent No.: US 9,038,151 B1) is yet another most pertinent art in the field of invention and discloses, a technique related to controlling software defined networks (SDNs). A software defined network is generally a network of interconnected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Tauqir Hussain/Primary Examiner, Art Unit 2446